EXHIBIT AMENDED AND RESTATED DECLARATION OF TRUST among PRIVATEBANCORP, INC., as Sponsor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN Dated as of May22, 2008 PRIVATEBANCORP CAPITAL TRUST IV Certain Sections of this Declaration of Trust relating to Sections310 through of the Trust Indenture Act of 1939: Trust Indenture Act Section Declaration of Trust Section (§) 310 (a)(1) 8.7 (a)(2) 8.7 (a)(3) 8.9 (a)(4) 2.7(a)(ii) (b) 8.8 (§) 311 (a) 8.13 (b) 8.13 (§) 312 (a) 5.8 (b) 5.8 (c) 5.8 (§) 313 (a) 8.15(a) (a)(4) 8.15(b) (b) 8.15(b) (c) 10.8 (d) 8.15(c) (§) 314 (a) 8.16 (b) Not Applicable (c)(1) 8.17 (c)(2) 8.17 (c)(3) Not Applicable (d) Not Applicable (e) 1.1, 8.17 (§) 315 (a) 8.1(a), 8.3(a) (b) 8.2, 10.8 (c) 8.1(d) (d) 8.1, 8.3 (e) 10.1 (a) Not Applicable (§) 316 (a)(1)(A) 8.1(e)(iii) (a)(1)(B) 5.13(b) (a)(2) Not Applicable (b) 5.13 (c) 6.7 (§) 317 (a)(1) Not Applicable (a)(2) Not Applicable (b) 5.10 (§) 318 (a) 10.10 Note:This reconciliation and tie sheet shall not, for any purpose, be deemed to be a part of the Declaration of Trust. i ARTICLEI DEFINED TERMS 1 Section 1.1 Definitions 1 ARTICLEII CONTINUATION OF THE ISSUER TRUST 9 Section 2.1 Name 9 Section 2.2 Office of the Delaware Trustee; Principal Place of Business 9 Section 2.3 Initial Contribution of Trust Property; Organizational Expenses 9 Section 2.4 Issuance of the Preferred Securities 9 Section 2.5 Issuance of the Common Securities; Subscription and Purchase of Debentures 9 Section 2.6 Continuation of Trust 10 Section 2.7 Authorization to Enter into Certain Transactions 10 Section 2.8 Assets of Trust 13 Section 2.9 Title to Trust Property 13 ARTICLEIII PAYMENT ACCOUNT 14 Section 3.1 Payment Account 14 ARTICLEIV DISTRIBUTIONS; REDEMPTION 14 Section 4.1 Distributions 14 Section 4.2 Redemption 15 Section 4.3 Subordination of Common Securities 17 Section 4.4 Payment Procedures 17 Section 4.5 Tax Returns and Reports 17 Section 4.6 Payment of Taxes, Duties, Etc. of the Issuer Trust 18 Section 4.7 Payments under Indenture or Pursuant to Direct Actions 18 Section 4.8 Liability of the Holder of Common Securities 18 ARTICLEV TRUST SECURITIES CERTIFICATES 18 Section 5.1 Initial Ownership 18 Section 5.2 The Trust Securities Certificates 18 Section 5.3 Execution, Delivery and Authentication of Trust Securities Certificates 19 Section 5.4 Book-Entry Preferred Securities 19 Section 5.5 Registration of Transfer and Exchange of Preferred Securities Certificates 21 Section 5.6 Mutilated, Destroyed, Lost or Stolen Trust Securities Certificates 22 Section 5.7 Persons Deemed Holders 22 Section 5.8 Access to List of Holders’ Names and Addresses 22 Section 5.9 Maintenance of Office or Agency 23 Section 5.10 Appointment of Paying Agent 23 Section 5.11 Ownership of Common Securities by Sponsor 23 Section 5.12 Notices to Clearing Agency 23 Section 5.13 Rights of Holders; Waivers of Past Defaults 24 ARTICLEVI ACTS OF HOLDERS; MEETINGS; VOTING 26 Section 6.1 Limitations on Voting Rights 26 Section 6.2 Notice of Meetings 26 ii Section 6.3 Meetings of Holders of the Preferred Securities 27 Section 6.4 Voting Rights 27 Section 6.5 Proxies, etc 27 Section 6.6 Holder Action by Written Consent 27 Section 6.7 Record Date for Voting and Other Purposes 27 Section 6.8 Acts of Holders 27 Section 6.9 Inspection of Records 28 ARTICLEVII REPRESENTATIONS AND WARRANTIES 28 Section 7.1 Representations and Warranties of the Property Trustee and the Delaware Trustee 28 Section 7.2 Representations and Warranties of Sponsor 29 ARTICLEVIII THE ISSUER TRUSTEES 30 Section 8.1 Certain Duties and Responsibilities 30 Section 8.2 Certain Notices 31 Section 8.3 Certain Rights of Property Trustee 31 Section 8.4 Not Responsible for Recitals or Issuance of Securities 33 Section 8.5 May Hold Securities 33 Section 8.6 Compensation; Indemnity; Fees 33 Section 8.7 Corporate Property Trustee Required; Eligibility of Issuer Trustees 34 Section 8.8 Conflicting Interests 35 Section 8.9 Co-Trustees and Separate Trustee 35 Section 8.10 Resignation and Removal; Appointment of Successor 36 Section 8.11 Acceptance of Appointment by Successor 37 Section 8.12 Merger, Conversion, Consolidation or Succession to Business 38 Section 8.13 Preferential Collection of Claims Against Sponsor or Issuer Trust 38 Section 8.14 Property Trustee May File Proofs of Claim 38 Section 8.15 Reports by Property Trustee 39 Section 8.16 Reports to the Property Trustee 39 Section 8.17 Evidence of Compliance with Conditions Precedent 39 Section 8.18 Number of Issuer Trustees 39 Section 8.19 Delegation of Power 39 Section 8.20 Appointment of Administrative Trustees 40 ARTICLEIX TERMINATION, LIQUIDATION AND MERGER 40 Section 9.1 Dissolution Upon Expiration Date 40 Section 9.2 Early Dissolution 40 Section 9.3 Termination 41 Section 9.4 Liquidation 41 Section 9.5 Mergers, Consolidations, Amalgamations or Replacements of Issuer Trust 42 ARTICLEX MISCELLANEOUS PROVISIONS 43 Section 10.1 Limitation of Rights of Holders 43 Section 10.2 Amendment 43 Section 10.3 Separability 44 iii Section 10.4 Governing Law 44 Section 10.5 Payments Due on Non-Business Day 44 Section 10.6 Successors 45 Section 10.7 Headings 45 Section 10.8 Reports, Notices and Demands 45 Section 10.9 Agreement Not to Petition 45 Section 10.10 Trust Indenture Act; Conflict with Trust Indenture Act 46 Section 10.11 Acceptance of Terms of Declaration of Trust, Guarantee Agreement and Indenture 46 Section 10.12 Counterparts 46 ExhibitA Certificate of Trust ExhibitB Form of Common Securities Certificate ExhibitC Form of Expense Agreement ExhibitD Form of Preferred Securities Certificate iv AMENDED AND RESTATED DECLARATION OF TRUST, dated as of May22, 2008, among PRIVATEBANCORP, INC., a Delaware corporation (including any successors or assigns, the “Sponsor”), WILMINGTON TRUST
